DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 4 and 5, the terms “fourth switch” and “fifth switch” render the claims indefinite, as it is unclear whether these terms are supposed to imply that there is also a “second switch” and “third switch” in the invention, and neither of claims 4, 5 and base claim 1 from which the claims depend upon mention a “second” or “third” switch.  Also the claimed “fourth switch” and “fifth switch” from claims 4 and 5 are not explicitly disclosed in the specification nor clearly referenced in the applicant’s drawings, which further render these claims indefinite for failing to distinctly claim the subject matter of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illiano (US Patent No.: 8963476).
For claim 1, Illiano discloses the claimed invention comprising at least one circuit (see figures 6, 8) connected to the poles of a rotor winding (reference numeral 6f, 6d) of the externally excited synchronous machine (reference numerals 1f, 1h) and having a diode (reference numeral 7d), a capacitor (reference numerals 26, 21) connected downstream of the diode, and a first switch (reference numeral 8e, see figures 6, 8).  
For claim 2, Illiano discloses a first resistor (reference numerals 22, 24, 25) being connected in parallel with the capacitor (reference numerals 21, 26, see figures 6, 8).  
For claim 8, Illiano discloses the claimed invention comprising: providing at least one switching device (reference numeral 8e) having a diode (reference numeral 7d, figures 6, 8), a capacitor (reference numerals 26, 21) connected downstream of the diode (see figures 6, 8), and a first switch (reference numeral 8e, figures 6, 8), wherein the at least one switching device (reference numeral 8e) is electrically conductively connected to poles of at least one rotor winding (reference numerals 6f, 6d) of the externally excited synchronous machine (reference numerals 1f, 1h, figures 6, 8); and transferring electromagnetic energy stored in the rotor winding (reference numerals 6f, 6d) into the capacitor of the circuit device (see figures 6, 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illiano as applied to claim 1 above, and further in view of Chen (US Patent No.: 9647594).
For claim 3, Illiano discloses the claimed invention except for a positive electrode of the capacitor being connected via a second switch to a positive pole of the rotor winding, and a negative electrode of the capacitor being connected via a third switch to a negative pole of the rotor winding.  Having switch components connected to the positive and negative electrode of the capacitor is a known skill as disclosed by Chen (reference numerals T1, T2, see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have switch components as disclosed by Chen for the capacitor of Illiano for predictably providing desirable configuration for facilitating the control of the device.  

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illiano as applied to claims 1 and 8 above, and further in view of Toliyat et al. (US Patent No.: 7049786).
For claim 6, Illiano discloses the claimed invention except for a storage inductor being connected in parallel to the capacitor.  Toliyat et al. disclose a storage inductor (reference numeral L2) being connected in parallel to the capacitor (reference numeral C2, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the storage inductor connected in parallel to the capacitor as disclosed by Toliyat et al. for the capacitor of Illiano for predictably providing desirable configuration for facilitating the control of the device.  
For claim 10, Illiano discloses the claimed invention except for transferring electrical energy stored in the capacitor of the circuit device at least in part into a storage inductor.  Toliyat et al. disclose a storage inductor (reference numeral L2) being connected in parallel to the capacitor (reference numeral C2, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the storage inductor to which electrical energy is transferred from the capacitor as disclosed by Toliyat et al. for the capacitor of Illiano for predictably providing desirable configuration for facilitating the control of the device.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illiano in view of Toliyat et al. as applied to claim 6 above, and further in view of Fahlenkamp et al. (US Patent No.: 9069020).
For claim 7, Illiano in view of Toliyat et al. disclose the claimed invention except for the poles of the storage inductor being connected via a sixth switch and a seventh switch to the electrodes of the capacitor, and via an eighth switch and a ninth switch to the electrodes of an intermediate circuit capacitor of the externally excited synchronous machine.  Having the storage inductor connected via multiple switches to capacitors is a known skill as exhibited by Fahlenkamp et al. (reference numerals 630, 632, 678, 684, 686, 698, 6100, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the storage inductor connected via switches as disclosed by Fahlenkamp et al. to the capacitors of Illiano in view of Toliyat et al. for predictably providing desirable configuration for facilitating the control of the device.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illiano as applied to claim 8 above, and further in view of Fahlenkamp et al. (US Patent No.: 9069020).
For claim 9, Illiano discloses the claimed invention except for transferring electrical energy stored in the capacitor of the circuit device at least in part into an intermediate circuit capacitor of the externally excited synchronous machine.  Fahlenkamp et al. disclose multiple capacitors (reference numerals 670, 688, 696) where the electrical energy in one capacitor can be considered to be transferred into another capacitor (see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrical energy transferred from one capacitor as disclosed by Fahlenkamp et al. to the capacitor of Illiano for predictably providing desirable configuration for facilitating the control of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of circuits of synchronous machines: US 8188678 B2 (Siessegger; Bernhard), US 7804253 B2 (Fischer; Klaus et al.), US 5473227 A (Arnaud; Georges et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834